Title: From George Washington to Major Joseph Strang and Nathaniel Hyatt, Jr., 29 November 1778
From: Washington, George
To: Strang, Joseph,Hyatt, Nathaniel Jr.


  
    Gentlemen
    Fish Kill [N.Y.] Nov. 29: 1778
  
Through the channel of his Excellency Governor I just now received your Complaint against Major Lee’s corps. It gives me extreme pain that there should be the smallest misunderstanding between the Inhabitants and any part of the Army. Nothing is more contrary to my wishes, and I should be happy in the strictest harmony, as being essential to our well doing & success. I have informed Major Lee by the Letter inclosed that Lt Carnes must be amenable to the Civil authority—and that he is not to prevent the Sheriff from executing the process he may have against him. This line you will put into the hands of the Sheriff if you think proper. Major Lee’s Corps is under marching orders for the Jersey—and has been for three or four days. I am Gentlemen Yr Most Obedt servt

  G.W.

